DETAILED ACTION

Election/Restrictions
Claims 1-6, 9-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-6, 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a stable aqueous dispersion as claimed in claim 1 and a process for preparing the aqueous stable dispersion as claimed in claim 8.  The closest prior art of record is Dragner et al. (US Patent No. 5,032,683), Bastioli et al. (WO 2011/054926) and Toms et al. (US Patent No. 5,422,387).  Dragner et al. teach a stable aqueous dispersion comprising modified starch, wherein said dispersion has a viscosity of less than 1000 cps and a solid content between about 15% and 50% by weight.  Dragner et al. fail to teach wherein the dispersion comprises destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone, and wherein the destructurized starch is a starch that has substantially lost its native granular structure and is substantially free of granular structure residues; and the destructurized starch in a complexed form is a starch free of residues of granular structure that shows one or more crystalline forms of any of the type VH-, V-A, and EH.  Bastioli et al. teach a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  Bastioli et al. fail to teach a stable aqueous dispersion for a coating composition producing a barrier layer against saturated and aromatic hydrocarbon compounds, wherein said dispersion has a dynamic viscosity of 30-300 mPa*s and a solid content of 12-50% by weight, wherein the destructurized starch is a starch that has substantially lost its native granular structure and is substantially free of granular structure residues; and the destructurized starch in a complexed form is a starch free of residues of granular structure that shows one or H-, V-A, and EH.  Toms et al. teach a destructurized starch in a form complexed with at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone.  Toms et al. fail to teach a stable aqueous dispersion for a coating composition producing a barrier layer against saturated and aromatic hydrocarbon compounds, wherein said dispersion has a dynamic viscosity of 30-300 mPa*s and a solid content of 12-50% by weight, wherein the destructurized starch is a starch that has substantially lost its native granular structure and is substantially free of granular structure residues; and the destructurized starch in a complexed form is a starch free of residues of granular structure that shows one or more crystalline forms of any of the type VH-, V-A, and EH.  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/7/2022